Title: The American Commissioners to William Lee, 31 July 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Lee, William


Sir
Paris, July 31. 1777
The Hope of obtaining previously by means of Mr. Ross, a clear State of Mr. Morris’s Proceedings in the Commercial Affairs of the Congress, which was our Inducement to advise your Stay here for some time, being vanished, we now think it prudent and right for you to proceed to Nantes as soon as possible, and there take such Measures as to you shall appear most advantageous for the publick Interest, which we accordingly advise you to do, and are with great Esteem, Sir Your most humble Servants
Wm Lee Esqr
